Citation Nr: 1439364	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-17 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a hand disorder, to include arthritis.

4.  Entitlement to an initial rating greater than 10 percent for status postoperative lumbar laminectomy and fusion at L4-L5.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to February 1980, May 1981 to March 1988, and October 2003 to February 2007.  The Veteran has been awarded the Combat Action Badge, and thus, he has combat status.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In connection with this appeal, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2009.  A transcript of that hearing is associated with the claims file.

In an August 2009 determination, the Board granted entitlement to service connection for left shoulder impingement and for a right elbow disorder and remanded the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a hand disorder, as well as an increased rating for status postoperative lumbar laminectomy and fusion at L4-L5.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

In a February 2014 statement, the Veteran's representative argued that the Veteran was entitled to an increased rating for his service-connected right elbow disability.  In that regard, the Board's August 2009 decision granted entitlement to service connection for a right elbow disorder and a July 2010 AMC rating decision effectuated the grant of entitlement to service connection for right elbow medial epicondylitis and assigned a noncompensable rating.  As the rating decision was a complete grant of the service connection issue before the Board and the February 2014 representative's statement raises the issue of an increased rating that has not been adjudicated by the AOJ, the matter is REFERRED to the RO for proper development and consideration.

The issues of entitlement to an increased rating for a low back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that bilateral hearing loss preexisted the Veteran's last period of active duty and clear and unmistakable evidence demonstrates that the disability was not aggravated by service; and currently diagnosed bilateral sensorineural hearing loss is not shown to otherwise have been incurred in or related to a disease, injury, or event in service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus was incurred in or is otherwise related to his military service.

3.  There is an approximate balance of positive and negative evidence as to whether residuals of fracture of right ring finger are related to his military service.

4.  There is an approximate balance of positive and negative evidence as to whether residuals of trauma, right thumb metacarpophalangeal joint with "popping," arthralgia, and early degenerative joint disease are related to his military service.

5.  The preponderance of the evidence is against finding that the Veteran has a left hand disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).

2.  Resolving doubt in favor of the Veteran, his tinnitus is related to military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

3.  Resolving doubt in favor of the Veteran, his residuals of fracture of right ring finger are related to military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  Resolving doubt in favor of the Veteran, his residuals of trauma, right thumb metacarpophalangeal joint with "popping," arthralgia, and early degenerative joint disease are related to military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  Service connection for a left hand disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

By letters dated in June 2007 and August 2009, VA fully satisfied the duty to notify provisions.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence and information pertaining to the claims.  He was also advised of the information and evidence that VA would attempt to obtain on his behalf.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records have been associated with the claims file, to the extent possible.  The Veteran has at no time otherwise referenced any other outstanding records that she wanted VA to obtain.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations for the claims in November 2009.  These opinions were based on review of the claims file, interview of the Veteran, and physical examination.  The Board, therefore, finds the VA examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the August 2009 letter to the Veteran, the November 2009 VA examinations, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, there is no presumed service connection for arthritis because the Veteran was not diagnosed with left hand arthritis within one year of service.  As to the Veteran's hearing loss, as will be discussed, clear and unmistakable evidence shows that he had a bilateral hearing loss disability that pre-existed his final period of active service and clear and unmistakable evidence shows that it was not aggravated by service or within one year of separation from service.  As such, there is no presumed service connection for bilateral hearing loss.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Bilateral Hearing Loss

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Here, the Veteran alleges that he has a current bilateral hearing loss disability due to in-service noise exposure.  The Veteran acknowledged during his February 2009 Board hearing that he had hearing loss that preexisted his final period of active service and that the hearing loss "could have been something to do with my civilian occupation" as a police officer, specifically while working as a S.W.A.T. officer with exposure to different explosives.  The Board acknowledges the recent statements of the Veteran's representative regarding the possibility of hearing loss potentially due to the Veteran's second period of active service, but in light of the Veteran's foregoing contentions and the other evidence of record (discussed in greater detail below), the Board will focus its discussion primarily on the Veteran's third period of active service.  

The Veteran's service treatment records from his first two periods of service do not show a hearing loss disability for VA compensation purposes.

Following his second period of active service, in September 1996, the Veteran was afforded an audiogram.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
45
40
LEFT
10
15
20
35
50

The Veteran was diagnosed with mild hearing loss and given an H-2 profile.  In a contemporaneous Report of Medical History, he denied any prior history of hearing loss.

In May 2002, the Veteran was afforded an audiogram.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
55
60
LEFT
10
15
25
50
70

The Veteran's physical profile included an H-3 profile for his hearing problems.

The Veteran's third period of active service commenced on October 12, 2003.  On October 25, 2003, the Veteran underwent an audiogram that showed bilateral sensorineural hearing loss.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
55
65
LEFT
25
20
25
55
75

The Veteran's October 2003 entrance examination is not of record.  Thus, the Veteran is presumed to have entered service in sound condition.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); see also Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence. 

In this case, the evidence of record clearly establishes the Veteran's bilateral hearing loss preexisted his third period of active military service.  As discussed above, prior audiograms show a bilateral hearing loss disability, as does the October 25, 2003 audiogram.  The Board, therefore, finds that there is clear and unmistakable evidence that the Veteran's bilateral hearing loss preexisted his third period of service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

A March 2005 record indicated that there had been "no significant change in hearing since predeployment audio Oct 03.  No change in profile."  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
65
65
LEFT
25
25
30
55
65

An April 2005 line of duty determination documented an incident wherein the Veteran described a rocket impacting 30 meters away from a tent where he was sleeping without hearing protection.  He indicated, "I am not sure how much further my hearing was damaged, if at all, since I already had some hearing loss."

In November 2006, the Veteran was afforded another audiogram.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
60
60
LEFT
15
20
20
55
70

A subsequent November 2006 record indicated that the Veteran's hearing loss stemmed from the 1990s.  In January 2007, the Veteran stated that he had been using his recently prescribed hearing aids and was pleased with how well they were working.  

The Veteran was afforded a VA examination in November 2009.  The examiner noted review of the claims file and medical records and discussed in detail the audiograms of record.  The Veteran reported pre-service noise exposure from working in a factory, in-service noise exposure from generators and explosions.  After service, he reported noise exposure from annual weapons qualifications while working as a police officer, as well as from other sources.  Following audiometric testing, the examiner diagnosed bilateral sensorineural hearing loss.  As to etiology, the examiner indicated that the Veteran's hearing loss did not begin in and was not further aggravated during his first and third periods of active service.  As to his second period of service, the examiner could not render an opinion without resort to speculation.  Although not specifically stated, from context the examiner's inability to provide an opinion clearly stemmed from the absence of audiometric testing results from the Veteran's second period of service.  The Board finds such an implicit explanation sufficient to satisfy the requirements of Jones v. Shinseki, 23 Vet. App. 382 (2010) that if an opinion cannot be provided without resort to speculation, then the examiner must provide a detailed reason as to why this is so.  As to rationale for the first and third periods of service, the examiner noted that the Veteran's hearing loss did not begin during the first period of service and existed prior to and was not aggravated by his third period of active service.  

Thus, the sole evidence that the Veteran's hearing acuity worsened in service is the Veteran's representations, specifically, that his hearing permanently worsened following the 2004 explosion.  Significantly, the Veteran initially was unsure whether or to what extent his hearing loss had worsened as a result of the accident, as evidenced by his statement during the line of duty inquiry.  To the extent that the Veteran does report a worsening of his hearing acuity since the 2004 explosion, such statements are of extremely limited probative value, given that determination of a hearing loss disability for VA purposes and any aggravation of that disability is based on a mechanical application of the level of hearing acuity at multiple frequencies.  As the above audiograms from before and after the 2004 explosion fail to demonstrate a permanent threshold shift as defined by the Occupational Health and Safety Administration (OSHA) or the National Institute for Occupational Safety and Health (NIOSH) and given the conclusions of the November 2009 VA examination report, the Board concludes that there is clear and unmistakable evidence that the Veteran's preexisting hearing loss was not permanently aggravated by his military service.  

As to otherwise granting entitlement to service connection on a direct basis, there is no medical or competent and credible lay evidence to link any current hearing loss disability to one or both of the Veteran's first two periods of active service.  To the extent that the Veteran or his representative now contends that his current bilateral hearing loss disability was incurred in or is otherwise related to his first periods of service, the Veteran has not reported a continuity of hearing problems from his first or second period of service.  Indeed, in the September 1996 Report of Medical History he denied a history of hearing loss, in November 2006 he reported a 10-year history of hearing loss, and during the February 2009 Board hearing he conceded that his hearing problems began sometime after his second period of service.  In the absence of any continuity of symptomatology or evidence of medical training sufficient to make the Veteran competent to diagnose a hearing loss disability and opine as to the etiology of that disability, the Board affords his contentions no probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  To the extent that the Veteran's representative has argued that audiograms for the Veteran's second period of service are missing, the claims file indicates that all service treatment records have been associated with the claims file and there is nothing to suggest that any records are missing.  As such, entitlement to service connection based on incurrence or relation to the Veteran's first two periods of service is not warranted.

In summary, the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's bilateral hearing loss preexisted his third period of military service and was not aggravated by service.  As noted, the only evidence of such a worsening is the Veteran's statements that are strongly outweighed by the contemporaneous and subsequent audiograms.  In addition, the preponderance of the evidence is against finding that any current bilateral hearing loss was incurred in or is otherwise related to one or both of the Veteran's first two periods of active service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Tinnitus

The Veteran contends that his current tinnitus was incurred in or is otherwise related to his military service.  Specifically, he alleges that he experienced intermittent tinnitus from the 1990s or early 2000s and constant tinnitus after an explosion about 25 yards from him in 2004.  The Veteran's service treatment records, however, include an October 2003 Record of Audiological Evaluation, wherein the Veteran reported constant bilateral tinnitus.  In addition, a March 2004 post-deployment hearing assessment during which the Veteran reported "yes now" for ringing in the ears.  In a March 2005 Report of Medical Assessment, the treatment provider noted the Veteran's reports of worsening hearing and ringing in the ears that seemed louder following an episode of a rocket explosion close by.  Finally, in a statement associated with an April 2005 line of duty determination, the Veteran indicated that in April 2004 a rocket impacted 30 meters away from the tent in which the Veteran was sleeping without hearing protection.  He stated, "My ears rang louder than usual for the next several days."  A November 2006 service treatment record included the Veteran's reports of constant tinnitus for the previous 10 years.    

The Veteran was afforded a November 2009 VA audiological examination.  After considering the Veteran's reports as to onset and worsening of his tinnitus, the examiner concluded that the tinnitus was less likely than not related to military service.  The rationale was that the tinnitus was first noticed in the 1990s to 2000, which was between periods of service, and that it had later become constant in 2004.

Thus, there is significant evidence on both sides as to whether the Veteran's tinnitus that preexisted his final period of military service was aggravated therein.  On the one hand, the November 2009 VA examination report concluded that the tinnitus was not related to military service because the tinnitus preexisted military service.  In addition, on multiple occasions the Veteran indicated that he had experienced constant tinnitus for many years prior to his last period of service, calling into question his more recent statements of intermittent tinnitus that had become constant following the in-service explosion in 2004.  Finally, the April 2005 line of duty determination included the Veteran's statement that there had been worse ringing in the ears "for the next several days" following the 2004 explosion, suggesting that the worsening symptoms had reduced with time.  On the other hand, in March 2005, the Veteran clearly indicated that his tinnitus had been worse since the 2004 explosion, which supports his current contentions of worsening following the explosion.  In light of this conflicting evidence, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's current tinnitus was aggravated by the in-service noise exposure and, therefore, entitlement to service connection is warranted.


Bilateral Hand Disorder

The Veteran contends that he fractured several of his fingers in service and was told during service that he had "arthritis" of the fingers.  The Veteran was afforded a November 2009 VA examination for his hand claim.  In relevant part, the examiner diagnosed history of fracture of right ring finger, asymptomatic, and history of trauma, right thumb metacarpophalangeal joint with "popping," arthralgia, and early degenerative joint disease.  As to etiology, the examiner opined, "It is as likely as not that the current complaints in his right hand are related to events which occurred during service time."  Although the November 2009 VA examiner has found the Veteran's right ring finger fracture residuals to be asymptomatic, the Veteran has reported on multiple occasions stiffness, difficulty with grip strength, and other problems he associates with his in-service fractures.

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's current history of fracture of right ring finger, asymptomatic, and history of trauma, right thumb metacarpophalangeal joint with "popping," arthralgia, and early degenerative joint disease are related to military service and, therefore, entitlement to service connection is warranted.

As to any complaints with respect to the left hand, the November 2009 VA examiner specifically attributed such problems to a post-service, non-service connected left wrist injury in 2008.  To the extent that the Veteran contends otherwise, the Board affords far greater probative weight to the conclusions of the November 2009 VA examiner due to that individual's greater level of medical training and expertise.  No medical professional has suggested any link between any diagnosed left hand disability and military service or service-connected disability.  As such, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection for a left hand disability, that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of fracture of right ring finger is granted.

Entitlement to service connection for residuals of trauma, right thumb metacarpophalangeal joint with "popping," arthralgia, and early degenerative joint disease is granted.

Entitlement to service connection for a left hand disorder, to include arthritis, is denied.


REMAND

As to the Veteran's service-connected low back disability, his last official VA examination for that disorder was in November 2009.  Since that time, the Veteran was afforded a March 2012 VA examination for his cervical spine and the examination report also made some, but not all, necessary findings as to the thoracolumbar spine.  Of the findings made, several (such as range of motion testing) showed potential worsening of the service-connected back condition.  In addition, the Veteran has been receiving ongoing treatment for his back disability.  Finally, as will be discussed in greater detail below, the Veteran's representative has raised the claim of entitlement to TDIU and development of that claim could impact the Veteran's low back claim.  In light of the foregoing, the Board concludes that another VA examination and additional development is required.  

In addition, in a February 2014 statement the Veteran's representative asserted that the Veteran's service-connected disabilities rendered him unable to secure or maintain substantially gainful employment.  In that regard, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  That said, claims for TDIU and the underlying increased rating claim may be adjudicated separately.  Id.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.

In this case, the Veteran meets the percentage requirements for TDIU.  Indeed, the Veteran is rated as 100 percent disabled from December 5, 2011, and as 90 percent disabled prior to that date.  In light of the evidence of record, the Board concludes that a remand for additional development and initial adjudication by the agency of original jurisdiction is required.

The Board recognizes that in a 1999 precedent opinion, VA's General Counsel concluded that a claim for TDIU could not be considered for a time period when a schedular 100 percent rating was already in effect for a service-connected disability.  See VAOPGCPREC 6-99 (June 7, 1999).  That is, the issue was essentially moot.  However, the opinion was withdrawn in November 2009, after the Court determined that there was an exception to the opinion when it decided Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, the Court held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).  As the Veteran is not in receipt of SMC benefits at the housebound rate, the claim for entitlement to TDIU is not limited to the time period prior to December 5, 2011.

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records from all relevant facilities from April 2013 to the present.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected low back disability.  The complete claims file (including Virtual VA and VBMS records) must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All opinions must be supported by a complete rationale.

3.  Undertake any development deemed necessary for the Veteran's TDIU claim.

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


